  Case 15-34864        Doc 53   Filed 05/21/21 Entered 05/21/21 18:38:15          Desc Main
                                  Document     Page 1 of 5



                        UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 In Re:
                                                    Case No. 1:15-bk-34864

     CHANDRA MEDLIN                                 Chapter 13

                                                    Honorable A. Benjamin Goldgar
                                 Debtor(s)

                                   NOTICE OF MOTION

To: service list affixed

      PLEASE TAKE NOTICE that on June 25, 2021 at 9:30 a.m. I will appear before the
Honorable A. Benjamin Goldgar, or any judge sitting in that judge’s place, and present
DEBTOR’S MOTION TO MODIFY CHAPTER 13 PLAN, a copy of which is attached.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

       To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID
and password.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

        Meeting ID and password. The meeting ID for this hearing is 160 817 7512 and the
password is 623389. The meeting ID and password can also be found on the judge’s page on the
court’s web site.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.
  Case 15-34864       Doc 53    Filed 05/21/21 Entered 05/21/21 18:38:15           Desc Main
                                  Document     Page 2 of 5



                               CERTIFICATE OF SERVICE

        I, Jennifer Ann McLaughlin, certify that I served a copy of this notice and the attached
motion on each entity shown on the attached list at the address shown and by the method indicated
on the list on May 21, 2021, by 5:00 pm.
Dated: May 21, 2021                                        /s/ Jennifer Ann McLaughlin

                                                           Jennifer Ann McLaughlin
                                                           SULAIMAN LAW GROUP, LTD.
                                                           2500 South Highland Avenue
                                                           Suite 200
                                                           Lombard, Illinois 60148
                                                           (630) 581-5450
                                                           jmclaughlin@sulaimanlaw.com

                                                           Counsel for Chandra Medlin
  Case 15-34864       Doc 53        Filed 05/21/21 Entered 05/21/21 18:38:15         Desc Main
                                      Document     Page 3 of 5




                        UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 In Re:
                                                      Case No. 1:15-bk-34864

     CHANDRA MEDLIN                                   Chapter 13

                                                      Honorable A. Benjamin Goldgar
                                    Debtor(s)

                         MOTION TO MODIFY CHAPTER 13 PLAN

          NOW COMES, CHANDRA MEDLIN (“Debtor”), by and through her undersigned

counsel, and pursuant to 11 U.S.C. § 1329(d)(1)A), moving the Court to modify the Debtor’s

Chapter 13 Plan, and in support thereof, stating as follow:

          1.   On October 13, 2015, the Debtor filed her Chapter 13 case.

          2.   On March 11, 2016, the Court confirmed Debtor’s Modified Chapter 13 Plan

(“Confirmed Plan”). [Dkt. 36]

          3.   The Confirmed Plan, in pertinent part, provides: (1) that the Chapter 13 Trustee will

be the disbursing agent for Debtor’s ongoing monthly first mortgage payments to Wells Fargo

Bank, N.A. (“Wells Fargo”); that the Trustee will be the disbursing agent for Debtor’s ongoing

second mortgage payments to Wells Fargo; and (3) that the arrears to Wells Fargo (first and second

mortgages) shall be paid in full.

          4.   The terms of the first mortgage held by Wells Fargo required bi-weekly payments

as opposed to the standard monthly payments.
  Case 15-34864       Doc 53     Filed 05/21/21 Entered 05/21/21 18:38:15           Desc Main
                                   Document     Page 4 of 5



       5.      The Trustee did not discover the unconventional terms of the first mortgage until

September 2016. As soon as the Trustee made the discovery, the Trustee started making the bi-

weekly payments.

       6.      Due to the payments being bi-weekly, the Confirmed Plan was now running behind.

       7.      To aggravate matters, the bi-weekly payments started increasing due to an increase

in the real estate taxes. The increase caused the Confirmed Plan to run further behind.

       8.      Debtor made all 60 payments required by her Confirmed Plan.

       9.      In February 2021, the Trustee filed a Motion to Dismiss for failure to make plan

payments.

       10.     At this point, Debtor ceased making payments to the Trustee as she understandably

believed that her obligations were satisfied after she made all 60 payments required of her.

       11.     Debtor’s counsel and the Trustee spent countless hours auditing the numbers and

collaborating regarding the plan shortage.

       12.     After lengthy discussions, Debtor’s counsel and the Trustee came to an agreement

that the plan was in fact underfunded for the reasons stated above.

       13.     Debtor wishes to modify her plan to extend the plan to 78 months to pay the

shortage.

       14.     Debtor has been adversely impacted by the ongoing COVID-19 pandemic.

       15.     Accordingly, pursuant to §1329d(1)(A), there is a legal basis for the modification.

       16.     Debtor wishes to modify her Confirmed Plan to remove the ongoing mortgage

payments to Wells Fargo in Section E2(a) of the Confirmed Plan effective January 1, 2021.

       17.     Once the ongoing mortgage payments are removed from Section E2(a), Debtor’s

payments will be allocated to pay the outstanding mortgage arrears.
  Case 15-34864     Doc 53     Filed 05/21/21 Entered 05/21/21 18:38:15           Desc Main
                                 Document     Page 5 of 5



       18.   The Debtor is current on her first mortgage payments.

       19.   The modification sought herein will not prejudice the unsecured creditors as there

are none.

       20.    Based on the foregoing, there is good cause for the modification requested herein.


       WHEREFORE, Debtor respectfully requests the following:

       A.    an Order modifying the Confirmed Plan to remove the ongoing mortgage payments

             from Section E2(a) of the Confirmed Plan;

       B.    such other relief as the Court deems just and proper.

 DATED: May 21, 2021                                  Respectfully submitted,

                                                      CHANDRA MEDLIN

                                                      /s/ Jennifer Ann McLaughlin

                                                      Jennifer Ann McLaughlin
                                                      SULAIMAN LAW GROUP, LTD.
                                                      2500 South Highland Avenue
                                                      Suite 200
                                                      Lombard, Illinois 60148
                                                      (630) 581-5450
                                                      jmclaughlin@sulaimanlaw.com
